Case 0:19-cv-61286-BB Document 1 Entered on FLSD Docket 05/22/2019 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                          Case No. __________-CV-_______________

 CHRISTOPHER TODMAN,

        Plaintiff,

 vs.

 PENSKE LOGISTICS LLC and PENSKE
 TRUCK LEASING CO. L.P.,

        Defendants.
                                                  /

                          DEFENDANTS’ NOTICE OF REMOVAL

        COME NOW Defendants Penske Logistics LLC (“Penske”) and Penske Truck Leasing

 Co., L.P. (“PTL”) (collectively “Defendants”), by and through their attorneys, and respectfully

 show to this Court the following:

        1.      Defendants desire to exercise their rights under the provisions of 28 U.S.C. §

 1441 to remove this action from the Circuit Court of the Seventeenth Judicial Circuit, in and for

 Broward County, Florida, which case is now pending in that court under the name Christopher

 Todman v. Penske Logistics LLC and Penske Truck Leasing Co., L.P., docketed as Case No.

 CACE-19-009303, Division 03.

        2.      This is a civil action of which this Court has original jurisdiction pursuant to 28

 U.S.C. § 1331, in that a federal question arising under the laws of the United States is presented

 on the face of Plaintiff Christopher Todman’s (“Plaintiff”) Complaint, as follows:

                a.     In Paragraph 1 of the Complaint, Plaintiff alleged that this action is

                       premised on “Defendants’ violation of the Family and Medical Leave Act

                       (‘FMLA’).”
Case 0:19-cv-61286-BB Document 1 Entered on FLSD Docket 05/22/2019 Page 2 of 7



                b.     In Paragraph 2 of the Complaint, Plaintiff alleged that he “is a covered

                       employee for purposes of the FMLA.”

                c.     In Paragraph 6 of the Complaint, Plaintiff alleged that “Defendants were

                       ‘persons’ and/or an ‘employers’ [sic] pursuant to the Family and Medical

                       Leave Act of 1993.”

                d.     Count I of the Complaint asserted a claim for “Interference with Rights

                       under the FMLA Against Penske Logistics LLC.”

                e.     Count II of the Complaint asserted a claim for “Retaliation under the

                       FMLA Against Penske Logistics LLC.”

                f.     Count IV of the Complaint asserted a claim for “Interference with Rights

                       under the FMLA Against Penske Truck Leasing Co., L.P.”

                g.     Count V of the Complaint asserted a claim for “Retaliation under the

                       FMLA Against Penske Truck Leasing Co., L.P.”

        3.      The FMLA, 29 U.S.C. § 2601 et seq., is a law of the United States.

        4.      “The plaintiff is the master of the complaint, and federal question jurisdiction is

 only proper if the removing party can establish one of the following: 1) a federal claim is

 asserted on the face of the complaint; 2) under the ‘artful pleading doctrine,’ federal claims were

 wrongly characterized as state law claims, or 3) the state law claim requires the interpretation of

 federal law.” Escala v. Victoria’s Secret Stores, LLC, 727 F. Supp. 2d 1350, 1352 (S.D. Fla.

 2009) (citing Rivet v. Regions Bank, 522 U.S. 470, 475 (1988); Merrell Dow Pharmaceuticals,

 Inc. v. Thompson, 478 U.S. 804, 807-10 (1986); Rains v. Criterion Sys. Inc., 80 F.3d 339, 343

 (9th Cir. 1996)). As shown above, Plaintiff asserted federal claims on the face of his Complaint.

        5.      Alternatively, this is a civil action of which this Court has original jurisdiction




                                                 2
Case 0:19-cv-61286-BB Document 1 Entered on FLSD Docket 05/22/2019 Page 3 of 7



 pursuant to 28 U.S.C. § 1332, in that the matter in controversy exceeds the sum or value of

 $75,000, exclusive of interest and costs, and is between citizens of different states, as follows:

                a.      The matter in controversy is between citizens of different states.

                        i.       Plaintiff is, and was at the commencement of this action, a citizen

 and resident of the State of Florida. See Compl. ¶ 2.

                        ii.      Penske is, and was at the commencement of this action, a limited

 liability company. “[A] limited liability company is a citizen of any state of which a member of

 the company is a citizen.” Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374

 F.3d 1020, 1022 (11th Cir. 2004).

                        iii.     The only member of Penske, currently and at the commencement

 of this action, is PTL.       PTL is, and was at the commencement of this action, a limited

 partnership. “[F]or purposes of diversity of citizenship, a limited partnership is a citizen of each

 state in which any of its partners, limited or general, are citizens.” Rolling Greens, 374 F.3d at

 1021.

                        iv.      The only partner of PTL, currently and at the commencement of

 this action, is PTL GP, LLC.

                        v.       The sole member of PTL GP, LLC, currently and at the

 commencement of this action, is LJ VP Holdings, LLC.

                        vi.      The sole member of LJ VP Holdings, LLC, currently and at the

 commencement of this action, is Penske Truck Leasing Corporation.

                        vii.     Penske Truck Leasing Corporation, currently and at the

 commencement of this action, is a corporation formed under the laws of the State of Delaware

 with its principal place of business in Reading, Pennsylvania.          It is therefore a citizen of




                                                   3
Case 0:19-cv-61286-BB Document 1 Entered on FLSD Docket 05/22/2019 Page 4 of 7



 Delaware and Pennsylvania. See 28 U.S.C. § 1332(c)(1).

                         viii.   Consequently, (1) PTL GP, LLC, (2) LJ VP Holdings, LLC, (3)

 Penske, and (4) PTL are also citizens of Delaware and Pennsylvania.

                         ix.     Thus, there is complete diversity between Plaintiff and Defendants.

                b.       The matter in controversy more likely than not exceeds the sum or value

 of $75,000, exclusive of interest and costs.

                         i.      Plaintiff’s Complaint asserts claims for interference with rights and

 retaliation in alleged violation of the FMLA and disability discrimination in alleged violation of

 the Florida Civil Rights Act (“FCRA”). In it, Plaintiff seeks to recover “back pay, front pay,

 [and] benefits’ adjustment”; “compensatory damages for mental anguish, personal suffering, and

 loss of enjoyment of life”; “costs of this action, together with a reasonable attorneys’ fees” [sic];

 Compl. pp. 5, 7, 9-10, 12, 14-15.

                         ii.     Defendants show that the facts underlying Plaintiff’s claims

 confirm that the amount sought by Plaintiff for alleged damages exceeds the jurisdictional

 amount of $75,000, exclusive of interest and costs, as a matter of law.

                         iii.    Plaintiff was terminated on August 15, 2018. Compl. ¶ 13. His

 total annual compensation in 2017 was approximately $45,000.00. Accordingly, the current

 value of Plaintiff’s back pay claim alone is $33,750.00. This does not take into account his

 claims for front pay ($45,000.00 per year) or employee benefits.

                         iv.     In addition, the FCRA does not cap the amount of compensatory

 damages recoverable for mental anguish, loss of dignity, and other intangible injuries.            §

 760.11(5), Fla. Stat.

                         v.      Both the FCRA and FMLA permit a prevailing plaintiff to recover




                                                   4
Case 0:19-cv-61286-BB Document 1 Entered on FLSD Docket 05/22/2019 Page 5 of 7



 his or her reasonable attorney’s fees. See § 760.11(5), Fla. Stat.; 29 U.S.C. § 2617(a)(3).

 Plaintiff’s claim for attorney’s fees therefore should be included towards the jurisdictional limit.

 See Awad v. Cici Enters., No. 8:06-cv-1278-T-24TBM, 2006 WL 2850108, at *1 (M.D. Fla.

 Oct. 3, 2006); Brown v. Cunningham Lindsey U.S., Inc., No. 305CV141J32HTS, 2005 WL

 1126670, at *4 (M.D. Fla. May 11, 2005).

                        vi.     Thus, the matter in controversy more likely than not exceeds the

 sum or value of $75,000, exclusive of interest and costs.

        6.      Under the provisions of 28 U.S.C. § 1441(a), the right exists to remove this action

 from the Circuit Court of the Seventeenth Judicial Circuit, in and for Broward County, Florida,

 to the United States District Court for the Southern District of Florida, which embraces the place

 were such action is pending.

        7.      In accordance with the requirements of 28 U.S.C. § 1446(b)(1), Defendants file

 this Notice of Removal within thirty (30) days after service of the Summons and Complaint upon

 them. The Summons and Complaint were personally served on Penske on May 2, 2019, and

 PTL on May 6, 2019. Because the thirtieth day after service on Penske is Saturday, June 1,

 2019, pursuant to Federal Rule of Civil Procedure 6(a)(1), Defendants’ deadline to remove this

 action is Monday, June 3, 2019.

        8.      Pursuant to the provisions of 28 U.S.C. § 1446(a), Defendants attach hereto

 copies of all the documents that have been served upon them in this action, described as follows:

                a.      Summons and Complaint served on Penske, marked as Exhibit “A.”

                b.      Summons and Complaint served on PTL, marked as Exhibit “B.”

        9.      By reason of the foregoing, Defendants desire and respectfully submit that they

 are entitled to have this action removed from the Circuit Court of the Seventeenth Judicial




                                                  5
Case 0:19-cv-61286-BB Document 1 Entered on FLSD Docket 05/22/2019 Page 6 of 7



 Circuit, in and for Broward County, Florida, to the United States District Court for the Southern

 District of Florida, such being the district where said suit is pending.

         10.     A true copy of this Notice of Removal will be filed with the Clerk of the Circuit

 Court of the Seventeenth Judicial Circuit, in and for Broward County, Florida, as required by

 law. A copy of the Notice of Filing of Notice of Removal is attached hereto as Exhibit “C.”

         11.     Written notice of the filing of this Notice of Removal, a copy of which is attached

 hereto as Exhibit “D,” will be given to Plaintiff’s counsel as required by law.

         12.     The undersigned has read this Notice of Removal, and to the best of the

 undersigned’s knowledge, information and belief, formed after a reasonable inquiry, it is well

 grounded in fact; is warranted by existing law or an extension or modification of existing law;

 and is not interposed for any improper purposes, such as to harass or cause unnecessary delay or

 needless increase in the cost of this litigation.

         WHEREFORE, Defendants pray that this action be removed to this Court and that this

 Court accept jurisdiction of this matter, and henceforth that this action be placed on the docket of

 this Court for further proceedings, the same as though this action had originally been instituted in

 this Court.

                                                         Respectfully submitted,

                                                         WEINBERG WHEELER HUDGINS
                                                         GUNN & DIAL, LLC

                                                         /s/ Matthew T. Gomes, Esq.
                                                         MATTHEW T. GOMES
                                                         Florida Bar No. 171030
                                                         3344 Peachtree Road NE
                                                         Suite 2400
                                                         Atlanta, GA 30326
                                                         T. 404.876.2700
                                                         F. 404.875.9433
                                                         Attorneys for Defendants



                                                     6
Case 0:19-cv-61286-BB Document 1 Entered on FLSD Docket 05/22/2019 Page 7 of 7




                                                      KYLE R. JACKSON, SR.
                                                      Florida Bar No. 121552
                                                      2601 S. Bayshore Drive
                                                      Suite 1500
                                                      Miami, FL 33133
                                                      T. 305.455.9500
                                                      F. 305.455.9501
                                                      Attorneys for Defendants

                                       Certificate of Service

        I hereby certify that a true and correct copy of the foregoing was served by transmission

 of Notices of Electronic Filing generated by the CM/ECF system on May 22, 2019, on all

 counsel or parties of record on the Service List below.

                                                      /s/ Matthew T. Gomes, Esq.

                                         SERVICE LIST

 Peter M. Hoogerwoerd, Esq.
 pmh@rgpattorneys.com
 Nathaly Saavedra, Esq.
 ns@rgpattorneys.com
 Carlos D. Serrano, Esq.
 cs@rgpattorneys.com
 Remer & Georges-Pierre, PLLC
 44 West Flagler Street, Suite 2200
 Miami, FL 33130
 Attorneys for Plaintiff




                                                 7
